UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-7506



PAUL DOUGLAS TRAYNHAM,

                                                Plaintiff - Appellee,

          versus


TERRENCE TYLER; LUTHER GLOVER,

                                             Defendants - Appellants.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior District
Judge. (CA-00-134-5-BR)


Submitted:   January 7, 2002                 Decided:   March 11, 2002


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary S. Mercer, Assistant Attorney General, Raleigh, North Caro-
lina, for Appellants. Letitia C. Echols, NORTH CAROLINA PRISONER
LEGAL SERVICES, INC., Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants, North Carolina correctional officers, appeals the

district court’s order denying their motion for summary judgment

based upon qualified immunity. We have reviewed the record and the

district court’s opinion accepting the magistrate judge’s recom-

mendation and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court.      See Traynham v. Tyler, No.

CA-00-134-5-BR (E.D.N.C. Aug. 8, 2001).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                            AFFIRMED




                                2